DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020 has been entered.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Schrecker reference (US 2013/0268687 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 6,088,450) in view of Schrecker (US 2013/0268687 A1).

Regarding claim 1, Davis discloses: A method for automatic re-authentication, comprising: 
transmitting, by a client device, a challenge to a key device; 
Refer to at least Col. 3, Ll. 57-Col. 4, Ll. 11 of Davis with respect to a hardware token.
Refer to at least Col. 6, Ll. 26-32 of Davis with respect to transmitting a challenge to the token in association with requested access to networked resources.
signing, by the key device, the challenge with a digital signature generated by using a private key and transmitting the digital signature of the challenge to [the security device] when the key device is connected to the client device; 
Refer to at least Col. 6, Ll. 55-65 and Col. 7, Ll. 14-34 of Davis with respect to a private key and signature of the token.
Refer to at least Col. 2, Ll. 45-49 and Col. 6, Ll. 29-32 of Davis with respect to the token providing its response with use of the private key and signature. 
receiving, by the [security device], the digital signature of the challenge and authenticating the digital signature with a public key stored in the service server; 
Refer to at least Col. 6, Ll. 32-42 and Col. 6, Ll. 51-Col. 7, Ll. 34 of Davis with respect to exemplary verification of the response.
establishing, by the service server, a service connection between the client device and a service to allow the client device to access the service when the digital signature is verified; and 
Refer to at least the abstract, Col. 2, Ll. 48-49, Col. 4, Ll. 12-19, and Col. 6, Ll. 43-44 of Davis with respect to providing access to the networked resources.
performing, by the service server, a re-authentication operation with the client device and the key device according to a connection between the client device and the key device, 
Refer to at least the abstract, Col. 2, Ll. 50-57, Col. 6, Ll. 43-50, and Col. 8, Ll. 21-36 of Davis with respect to performing periodic re-authentication via challenge and response.  
wherein the private key is stored in the key device and corresponds to the public key stored in the [security device].
Refer to at least Col. 5, Ll. 38-43 and Ll. 59-65 of Davis with respect to public and private key storage. 
Davis does not fully disclose all aspects of: the service server; provided by the service server; wherein the client device, the key device, and the service server are separate entities; and wherein the service server is remotely located and connected to the client device via a network. However, Davis in view of Schrecker discloses: the service server; provided by the service server; wherein the client device, the key device, and the service server are separate entities; and wherein the service server is remotely located and connected to the client device via a network.
Refer to at least FIG. 1, 2, 3E-F, and 5A of Schrecker with respect to a token device, user device, and server device connected via a network; the three devices are distinct—e.g., [0016] of Schrecker.
Refer to at least [0019], [0031], [0041], [0043], [0045]-[0046], and [0057] of Schrecker with respect to a general overview of interaction between the token, user, and server (i.e., secured authentication data being provided to the server from the token to authenticate the user device; the provision dependent on the token being within range of the user device).
Refer to at least [0071]-[0073] and [0088] of Schrecker with respect to persistent re-authentication.
As per the cited portions above, the teachings of Davis and Schrecker each concern similar authentication schemes implementing determination of a proximity of a hardware token. Accordingly, they are considered to be combinable. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Davis to further include compatibility with server services because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., [0055] of Schrecker explaining that a wireless token can not only authenticate to a local device, but also to a remote server; further see at least [0057] of Schrecker concerning substitution of cryptographic algorithms performed on authentication data). 

Regarding claim 2, Davis-Schrecker discloses: The method for automatic re-authentication as claimed in claim 1, wherein the re-authentication operation further comprises: determining, by the service server, whether a subsequent digital signature of a subsequent challenge has been received from the key device or whether a disconnection message has been received from the client device within a first predetermined time interval, wherein the subsequent digital signature of the subsequent challenge is authenticated with the public key stored in the service server; determining, by the service server, that the key device is not connected to the client device when the service server has not received the subsequent digital signature of the subsequent challenge or has received the disconnection message within the first predetermined time interval; or determining, by the service server, that the key device is connected to the client device when the service server receives the subsequent digital signature of the subsequent challenge within the first predetermined time interval.
Refer to at least Col. 2, Ll. 31-35, Col. 6, Ll. 32-46, and Col. 7, Ll. 65-Col. 8, Ll. 6 of Davis with respect to authentication and re-authentication after a predetermined period of time. 
 
Regarding claim 3, it is rejected for substantially the same reasons as claims 1-2 above (i.e., the citations).

Regarding claim 4, Davis-Schrecker discloses: The method for automatic re-authentication as claimed in claim 2, wherein the re-authentication operation further comprises: suspending, by the service server, the service connection between the client device and the service when determining that the key device is not connected to the client device within the first predetermined time interval; determining, by the service server, whether the key device is re-connected to the client device within a second predetermined time interval; and recovering, by the service server, the service connection when determining that the key device is re-connected to the client device within the second predetermined time interval.
Refer to at least Col. 7, Ll. 65-Col. 8, Ll. 36 of Davis with respect to authentication and re-authentication after a predetermined period of time; generating another challenge for periodic authentication. 

Regarding claim 5, it is rejected for substantially the same reasons as claims 2 and 4 above (i.e., the citations concerning denying access if a response is not received within a predetermined time period).

The method for automatic re-authentication as claimed in claim 1, wherein the challenge is transmitted from the server device to the key device via the client device.
Refer to at least FIG. 2 of Davis with respect to the connected security device.
Refer to at least FIG. 1-2 of Schrecker with respect to the token device, user device, and server.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 7, it is rejected for substantially the same reasons as claims 1 and 6 above (i.e., the citations concerning the server, client, authenticator, and periodic re-authentication).

Regarding claim 8, it is rejected for substantially the same reasons as claims 6-7 above.

Regarding claim 9, Davis-Schrecker discloses:  The method for automatic re-authentication as claimed in claim 2, wherein the key device transmits the subsequent digital signature of the subsequent challenge back to the service server via the client device.
Refer to at least FIG. 2 of Davis with respect to the connected security device.
Refer to at least FIG. 1-2 and 3E of Schrecker with respect to the token device, user device, and server.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 10, Davis-Schrecker discloses: The method for automatic re-authentication as claimed in claim 1, wherein the key device is card-type, dongle-type or USB-type.
Refer to at least FIG. 1 and Col. 3, Ll. 57-63 of Davis with respect to exemplary forms of the token, including an identification badge.

The method for automatic re-authentication as claimed in claim 1, wherein the key device is a wireless communication device which is wirelessly connected to the client device using short range radio communication technologies including Bluetooth short range connection technology.
Refer to at least [0016] and [0020] of Schrecker with respect to Bluetooth communication with the token.
This claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the cited portions of Schrecker mentioning a variety of possible short range communication protocols which may be used).

Regarding independent claim 12, it is substantially similar to independent claim 1 above, but is in system form. Accordingly, claim 12 is rejected for substantially the same reasons as claim 1 (i.e., refer to the citations).

Regarding claims 13-21, they are substantially similar to claims 2-10 above, and are therefore likewise rejected.

Regarding claim 22, it is substantially similar to claim 11 above, and is therefore likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432